IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Bristol                   :   CASES CONSOLIDATED
                                      :
           v.                         :   No. 658 C.D. 2017
                                      :
1 Enterprises, LLC,                   :
                       Appellant      :

Township of Bristol,                  :
                       Appellant      :
                                      :
           v.                         :   No. 727 C.D. 2017
                                      :
1 Enterprises, LLC                    :


                                   ORDER

            NOW, February 23, 2018, having considered designated appellee 1

Enterprises, LLC’s application for reconsideration/reargument, the application is

denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge